Citation Nr: 0326360	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  99-21 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky



THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection of a psychiatric 
disorder.  

3.  Entitlement to service connection for a low back 
disability.  




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel






INTRODUCTION

The veteran had active service from February 1977 to February 
1981.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a July 1998 decision by the RO 
which, in part, denied service connection for the 
disabilities now at issue on appeal.  The Board remanded the 
appeal to the RO for additional development in January 2001.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have a hearing loss at 
present which is related to service.  

3.  The veteran is not shown to have a psychiatric disability 
at present which is related to service.  

4.  Spina bifida occulta is a congenital defect.  

5.  There is no medical evidence that the veteran's spina 
bifida occulta has been subjected to superimposed disease or 
injury during service.  

6.  A chronic low back disability was not present in service 
or until many years after service, and there is no competent 
medical evidence that any current low back disability is 
related to service.  


CONCLUSIONS OF LAW

1.  The veteran does not have bilateral defective hearing due 
to disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Part 4, Diagnostic 
Code 6100 (effective prior to and from June 10, 1999).  

2.  The veteran does not have a psychiatric disorder due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2003).  

3.  The veteran does not have a low back disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims of 
service connection for hearing loss, a low back disability, 
and a psychiatric disorder.  The discussions as contained in 
the July 1998 rating action, the August 1999 statement of the 
case (SOC), and the May 2003 supplemental statement of the 
case (SSOC), as well as in correspondence of January 1998 and 
May 2001, have provided him with sufficient information 
regarding the claims process, VA's duty to assist under VCAA, 
what evidence had been obtained, and why this evidence was 
insufficient to grant service connection.  

The veteran has been provided with sufficient information to 
understand the evidence required to prevail in his claims, 
notice of what he could do to help his claim, and notice of 
how his claims were still deficient.  He was afforded an 
opportunity to testified at a personal hearing, but failed to 
report.  

The veteran has been given every opportunity to provide 
evidence to support his claim, and all notification and 
development actions needed to render a fair decision of the 
issues on appeal have been accomplished.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  All pertinent records 
from VA have been obtained and associated with the claims 
file.  The veteran has not alleged the presence of any 
additional available evidence which would be pertinent to his 
claim for service connection.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  


Laws & Regulations

A veteran seeking disability benefits must establish:  (1) 
status as a veteran;  (2) the existence of a disability;  (3) 
a connection between the veteran's service and the 
disability;  (4) the degree of the disability; and  (5) the 
effective date of his disability.  Boyer v. West, 210 F. 3d 
1351 (2000). 

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in disability.  See 38 U.S.C. § 1110 (formerly 
§ 310).  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

Under the applicable criteria, service connection may be 
established for any disability incurred in or aggravated by 
active service, or where sensorineural hearing loss is 
demonstrated to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1131, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2003) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  

A veteran who served during peacetime service after December 
31, 1946, is presumed in sound condition except for defects 
noted when examined and accepted for service.  38 U.S.C.A. 
§§ 1111, 1137 (West 2002).  A preexisting injury or disease 
will be considered to have been aggravated by active duty 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).  
The presumption of aggravation is applicable only if the pre-
service disability underwent an increase in severity during 
service.  Hunt v. Derwinski, 1 Vet. App. at 292, 296 (1991); 
see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  Where during service a 
congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82- 90 (July 18, 1990), published at 
56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel 
opinion 01-85 (March 5, 1985).  

Defective Hearing

The service medical records show no complaints, 
abnormalities, or diagnosis of any ear disorder or hearing 
problems during military service.  The resulting pure tone 
thresholds, in decibels, for audiological examinations during 
service were as follows:  


HERTZ
Date
Ear
500
1000
2000
3000
4000
Sept
1980
RIGHT
25
20
15
15
25

LEFT
30
25
10
15
25
January 
1981
RIGHT
15
20
5
5
0

LEFT
20
20
15
10
15

The evidentiary record shows that the veteran was seen by VA 
on numerous occasions for various maladies from 1987 to the 
present.  None of the records show any complaints, 
abnormalities, or diagnosis of any ear disorder or hearing 
problems.  

The veteran was asked to submit evidence showing that he had 
a hearing loss at present on numerous occasions during the 
pendency of this appeal, but failed to cooperate.  He was 
also afforded a VA audiological examination in March 2003 to 
determine if he had a hearing loss at present and, if 
possible, the etiology and date of onset of any identified 
hearing loss.  The audiologist reported that the veteran was 
not cooperative during testing and that the examination was 
terminated.  The examiner indicated that the test results 
suggested a non organic overlay.  

As indicated above, in order for consideration to be given to 
a claim of entitlement to service-connection, there must be a 
showing that a particular injury or disease resulting in 
disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (2002).  Furthermore, as stated in Boyer, 
there must be a present disability.  From the records, it 
appears tat the veteran does not have a present hearing loss 
disorder.  Here, there is no evidence of hearing loss for VA 
purposes at anytime either in service or at present.  The 
veteran was evaluated on at least two occasions in service 
and was not found to have any hearing problems. 

While the veteran believes that he has a hearing loss at 
present which is related to military service, he has 
presented no competent evidence to support that assertion.  
The veteran, as a layman, is not competent to provide an 
opinion regarding an issue involving medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492; Epps v. Brown, 9 Vet. 
App. 341 (1996).  

Given the absence of proof of a present hearing loss, the 
case is denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Psychiatric Disorder

Service medical records are silent for any complaints, 
treatment, or abnormalities referable to any psychiatric 
problems during service.  The veteran's entrance examination 
December 1976, and two subsequent examinations in September 
1980 and January 1981 were negative for any pertinent 
abnormalities or diagnosis of a psychiatric disorder.  Mental 
status on all examinations during service was normal.  

VA outpatient treatment records reflect that the veteran was 
seen in October 1997.  At the time, he was on supervised 
parole, and a parole officer had recommended revoking the 
parole.  At the time, he was overwhelmed by his 
circumstances.  The impression was depression.  When seen in 
November 1997, he was on work release from the city jail.  He 
was anxious secondary to his current situation.  In a January 
1998 report, it was noted that he suffered from panic attacks 
related to his legal problems and living conditions in 
prison.  The assessment at that time was adjustment disorder 
with depressed mood.  

The veteran was afforded a VA psychiatric examination in 
March 2003.  The psychiatrist indicated that he had reviewed 
the claims file and provided a description of the veteran's 
medical history, which included treatment by VA for dysthymia 
in March 2000.  At that time, he was prescribed Paxil, and 
was last seen by VA in June 2000.  On mental status 
examination, other than some complaints of intermittent 
difficulty sleeping, the examiner found no evidence of any 
psychiatric symptoms or manifestations.  There was no 
evidence of any impairment of thought process or 
communication.  He was alert and well oriented, with no 
evidence of memory loss or psychosis.  The veteran reported a 
history of panic attacks, but said he had not experienced any 
recurrence for five to eight years.  The examiner concluded 
that the veteran did not manifest any evidence of a current 
psychiatric disorder.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  While the veteran believes that he has a 
psychiatric disorder at present that began in service, he is 
not, as a lay person, competent to offer a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492; Epps v. Brown, 9 Vet. 
App. 341 (1996).  Given the absence of proof showing that the 
veteran has a psychiatric disorder at present, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Low Back Disability

The service medical records show that the veteran was seen at 
a Naval dispensary for low back pain after he tripped over a 
loose carpet and fell on his tailbone in December 1980.  The 
assessment was muscle strain versus lower back sprain, and he 
was referred to the emergency room for additional evaluation.  
An x-ray study of the lumbosacral spine and coccyx showed 
spina bifida occulta at L5.  The diagnosis was low back and 
low cervical strain.  The veteran's service separation 
examination in January 1981 showed no pertinent complaints or 
abnormalities referable to his lower back.  Examination of 
his spine, musculoskeletal system, and lower extremities was 
normal.  

VA outpatient records show that the veteran was seen on 
numerous occasions for various maladies from 1987 to the 
present.  The records do not reflect any complaints or 
diagnosis for any problems involving the lumbosacral spine.  
X-ray studies in February 2000 showed grade I 
spondylolisthesis of L5 on S1.  The remainder of the 
lumbosacral spine showed the vertebral bodies and 
intervertebral disc spaces were normal.  An x-ray study in 
October 2002 was essentially unchanged and showed marked 
narrowing of L5-S1 with a vacuum effect and defects in the 
bony pars interarticularis at L5 with approximately 1 cm of 
anterior displacement of L5 on S1.  The diagnoses included 
spondylolysis with spondylolisthesis of L5 on S1, unchanged, 
and evidence of degenerative disc disease of L5-S1, 
unchanged.  

During a VA medical examination performed in March 2002, the 
examiner indicated that he had reviewed the claims file and 
included a detailed description of the veteran's medical 
history.  Following examination, the assessment included 
lumbar back pain with radiculopathy.  The examiner commented 
that the veteran's radiculopathy from the lumbar spine was 
unrelated to his back strain in service which was a one time 
event with no residuals shown at separation.  In an addendum 
report a week later, the examiner indicated that he had 
reviewed x-ray studies of the lumbar spine which showed 
degenerative changes and grade I spondylolisthesis.  He 
opined that the spondylolisthesis was most likely an acquired 
congenital abnormality with resulting degenerative changes 
over time and was unrelated to his previous back strain in 
service.  

Although the veteran's induction physical made no reference 
to any abnormalities of the spine, it was later determined in 
service that he suffered from spina bifida occulta at L5.  X-
ray studies that time revealed no other abnormalities of the 
spine.  Thus, the Board finds that clear and unmistakable 
evidence shows that this condition preexisted service.  Spina 
bifida is a "congenital" defect.  See Godfrey v. Brown, 7 
Vet. App. 398, 401 (1995).  Congenital or developmental 
defects are not considered to be diseases or injuries within 
the meaning of applicable legislation providing VA disability 
compensation benefits.  38 C.F.R. § 3.303(c).  Therefore, the 
Board must determine whether evidence shows that this 
condition worsened in service or resulted in a superimposed 
disease.  

While it is possible that if there is any disability 
resulting from a superimposed disease or injury that occurred 
in service, that disease or injury may be considered service 
connected.  However, in this case, x-ray studies in service 
showed no other abnormalities of the spine.  Furthermore, a 
VA physician, after reviewing the entire claims file, 
concluded that the veteran's current back symptoms were not 
related to lumbar strain in service, but rather, to 
degenerative changes which were the natural progression of 
his congenitally acquired low back disorder.  

Although the veteran now contends that he has had chronic 
back problems ever since the injury in service, he never 
sought medical attention for any such problems until more 
than 16 years after his discharge from service.  Records 
obtained from sources identified by the veteran include 
numerous VA medical records showing treatment for various 
maladies from 1987 to the present.  However, none of the 
records show any complaints, treatment, or abnormalities 
referable to any low back problems.  The first reported 
complaint of any back problems was with the filing of this 
claim in 1997.  The veteran, as a layman, is not competent to 
provide an opinion regarding medical causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran also submitted two letters in support of his 
claim, one from his mother and another from a friend of over 
twenty years.  The friend stated that when she first met the 
veteran, his pain was mostly in his knees but progressed to 
his back.  The letter from his mother made no mention of any 
back problems.  Neither his mother nor his friend asserted 
that they have any specific medical training or expertise.  
Thus, they are lay persons and, as such, are not competent to 
establish a medical diagnosis or show medical etiology merely 
by their own assertions; such matters require medical 
expertise. 38 C.F.R. § 3.159(a)(1).  (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  See also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu.  The Board finds 
that the probative value of these statements is outweighed by 
the competent medical opinion rendered by the VA physician.  

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence shows 
that he suffered a lumbar strain in December 1980, and that 
his symptoms improved with therapy and treatment.  At the 
time of his separation examination some five weeks after the 
initial injury, his spine was normal and there was no 
evidence of any residual disability.  Despite having been 
seen by VA on numerous occasions subsequent to his discharge 
from service, the veteran made no mention of any back 
problems until 1997, some 16 years after service.  Moreover, 
a VA physician opined that his current low back problems were 
not related to the injury in service nor did the injury 
aggravate his congenitally acquired disorder.  Thus, the 
evidence does not establish that a preexisting disorder 
involving the lumbar spine was aggravated by service or 
resulted in a superimposed disease, or that a lumbar spine 
disorder was incurred in service.  Accordingly, the claim of 
service connection for a low back disorder is denied.  


ORDER

Service connection for bilateral defective hearing is denied.  

Service connection for a psychiatric disorder is denied.  

Service connection for a low back disability is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



